IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 JOHN P. HOEFLING AND SUSAN E.                   :   No. 767 MAL 2018
 HOEFLING,                                       :
                                                 :
                      Respondents                :   Petition for Allowance of Appeal from
                                                 :   the Unpublished Memorandum
                                                 :   Opinion and Order of the
               v.                                :   Commonwealth Court at No. 1437 CD
                                                 :   2017 entered on October 25, 2018,
                                                 :   reversing the Order of the
 ZONING HEARING BOARD OF                         :   Cumberland County Court of Common
 MONROE TOWNSHIP AND MONROE                      :   Pleas at No. 2017-CV-00544 entered
 TOWNSHIP,                                       :   on September 13, 2017
                                                 :
                      Petitioners


                                           ORDER




PER CURIAM                                                           Decided: May 24, 2019

       AND NOW, this 24th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the Commonwealth Court’s order is VACATED, and this matter is remanded

for proceedings consistent with this Court’s decision in Slice of Life, LLC v. Hamilton Twp.

Zoning Hearing Bd., ___ A.3d ___, 2019 WL 1870562 (Pa. Apr. 26, 2019).

       Petitioners’ Joint Petition for Disposition in Light of the Adjudication of Slice of Life

is DENIED.